Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 17, 2019

                                      No. 04-18-00397-CV

               MPII, INC. D/B/A Mission Park Funeral Chapels and Cemeteries,
                                        Appellant

                                                 v.

                               Timothy MOTT and Sharlotte Mott,
                                         Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI00572
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
         On July 2, 2019, appellant MPII, Inc. d/b/a Mission Park Funeral Chapels and Cemeteries
and appellees Timothy and Sharlotte Mott filed a “Joint Motion to Abate Appeal Pending
Mediation,” requesting that this court abate this appeal pending a mediation scheduled for
August 13, 2019. We granted the parties’ joint motion, abated the appeal, and ordered the parties
to file a status update by September 13, 2019. On that day, the parties filed a Joint Status Report,
advising they had settled and would be filing a motion to dispose of this appeal. At this time, the
parties have not filed a dispositive motion.

       Based on the foregoing, it is ORDERED that the parties file a status update regarding the
settlement status or, in the alternative, a dispositive motion by November 18, 2019.


       It is so ORDERED on October 17, 2019.

                                                              PER CURIAM


       ATTESTED TO: _______________________
                    Luz Estrada
                    Chief Deputy Clerk